


SUPPLEMENTAL AGREEMENT TO
SUPPLY AND OFFTAKE AGREEMENT


This Supplemental Agreement (the “Supplemental Agreement”) to the Supply and
Offtake Agreement (as defined below) is made as of October 14, 2011 (the
“Effective Date”) between J. Aron & Company (“Aron”), a general partnership
organized under the laws of New York and located at 200 West Street, New York,
New York 10282-2198, Lion Oil Company (the “Company”), a corporation organized
under the laws of Arkansas located at 7102 Commerce Way, Brentwood, Tennessee
37027, and Lion Oil Trading & Transportation, Inc. (“LOTT”), a corporation
organized under the laws of Arkansas located at 7102 Commerce Way, Brentwood,
Tennessee 37027 (each referred to individually as a “Party” or collectively as
the “Parties”).


WHEREAS, the Company owns and operates a crude oil refinery located in El
Dorado, Arkansas (the “Refinery”) for the processing and refining of crude oil
and other feedstocks and the recovery therefrom of refined products;
WHEREAS, LOTT is in the business of buying, selling and transporting of crude
oil and other petroleum feedstocks in connection with the processing and
refining operations of the Company;


WHEREAS, Aron, the Company and LOTT are parties to that certain Master Supply
and Offtake Agreement (as from time to time further amended, modified,
supplemented and/or restated, the “Supply and Offtake Agreement”), dated as of
April 29, 2011, pursuant to which Aron has agreed to deliver crude oil and other
petroleum feedstocks to the Company for use at the Refinery and purchase all
refined products produced by the Refinery (other than certain excluded products)
and Aron and the Company are parties to the Marketing and Sales Agreement (as
defined in the Supply and Offtake Agreement) (unless otherwise defined herein,
any terms defined in the Supply and Offtake Agreement shall have the same
meanings when used herein); and
WHEREAS, the Parties wish to agree to certain additional terms and conditions
that shall supplement and amend the Supply and Offtake Agreement and the
Marketing and Sales Agreement as hereinafter provided;


NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Aron,
LOTT and the Company do hereby agree as follows:


1.
Amendments to the Supply and Offtake Agreement. The Supply and Offtake Agreement
is hereby amended as follows:



1.1 Subject to Section 1.5 below, the definition of “Estimated Gathering Tank
Injections” in Section 1.1 thereof is amended in its entirety to read as
follows:


“Estimated Gathering Tank Injections” will mean, for any day, the aggregate
daily crude flow through meters R1, R2, and R3, plus the total change in daily
inventory in the tanks listed on Schedule E (other than Tank 66) minus the sum
of aggregate daily crude flow through meters M-4, M-5, FINNEY #4 and FINNEY #5,
and any additional meters as mutually agreed upon by the Company and Aron.
1.2 Subject to Section 1.5 below, Schedule H thereto is amended by deleting the
current version of such Schedule attached to the Supply and Offtake Agreement
and inserting in place thereof the version

1

--------------------------------------------------------------------------------




of Schedule H attached to this Supplemental Agreement.


1.3 Effective immediately, Article VII is amended by inserting at the end
thereof a new Section 7.9 reading as follows:


Section 7.9. Certain Month-End Product Transactions. With respect to any bulk
purchases and sales of Product between Aron and the Company or any Affiliate of
the Company that would occur on or closely preceding the last day of a month and
are to be shipped on the Enterprise Teppco Product Pipeline, but would not be
reflected in Estimated Daily Net Product Sales until the following month, the
parties agree that all such purchases and sales (regardless of the quantity
thereof) shall be executed as bulk purchases and sales pursuant to Section
2.4(b) of the Marketing and Sales Agreement (collectively, “Month End Product
Transactions”) and shall constitute Company Purchase Agreements.
1.4 Effective immediately, Section 10.1(c)(i) is amended by deleting the
reference to “Schedule V” and inserting a reference to “Schedule H” in its
place.


1.5 The amendments contemplated by Sections 1.1 and 1.2 above shall become
effective for purposes of the determining the Interim Payment due for November
1, 2011 (which determination shall be made at a time prior to such date) and
shall be effective from and after such determination time.


2.Amendments to the Marketing and Sales Agreement. The Marketing and Sales
Agreement is hereby amended, effective immediately, by deleting subsection (b)
of Section 2.4 and inserting the following in its place:


(b) If, in Aron's judgment, any proposed sale to a Company Purchaser under
Section 2.4(a) involves a bulk quantity or any proposed purchase from a Company
Purchaser involves a bulk quantity, taking into account the quantities generally
subject to transactions being entered into by Company Purchasers under Section
2.4(a), then Aron may require that such bulk quantity transaction be separately
confirmed and settled between Aron and such Company Purchaser. Any such
separately confirmed and settled transaction shall be a “Company Purchase
Agreement” hereunder. Aron shall have the right to require that a Company
Purchaser provide Aron with documentation and other diligence before entering
into any such Company Purchase Agreement. Any Month End Product Transaction (as
defined in the Supply and Offtake Agreement) shall constitute a Company Purchase
Agreement.


3.
LC Available Amount. With respect to the calculation of the LC Available Amount
under the Supply and Offtake Agreement, the parties further agree as follows:



3.1 From the date hereof to the date on which the Monthly True-up Amount with
respect to October 2011 is payable under the Supply and Offtake Agreement (the
“October True-up Date”), the LC Available Amount shall equal, as of any time
during such period, the then current aggregate available amount under all
Qualified LCs then held by Aron pursuant to Section 12.4(b) of the Supply and
Offtake Agreement plus the then current Deemed LC Amount; provided that if and
for so long as a Letter of Credit ceases to be a Qualified LC, the available
amount thereof shall not be included in the LC Available Amount.


3.2 For purposes of Section 3.1 above, the “Deemed LC Amount” shall equal:

2

--------------------------------------------------------------------------------




(a)from the date hereof until the date on which the Monthly True-up Amount with
respect to September 2011 is payable under the Supply and Offtake Agreement (the
“September True-up Date”), $33,800,000;


(b)from and after the September True-up Date to the October True up Date,
$53,800,000; and


(c)from and after the October True-up Date, zero.


3.3 Following the October True-up Date, the LC Available Amounts shall be
determined in accordance with the definition thereof set forth in Section 1.1 of
the Supply and Offtake Agreement.


4.Rights and Obligations under the Supply and Offtake Agreement. As supplemented
and amended hereby, the Supply and Offtake Agreement and all other Transaction
Documents in full force and effect. This Supplemental Agreement shall in no way
limit or diminish the rights and obligations of the Parties under the Supply and
Offtake Agreement.


5.Miscellaneous.


5.1 THIS SUPPLEMENTAL AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED
UNDER THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER STATE.


5.2 EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN THE CITY OF
NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE IN
WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY AT
THE ADDRESS INDICATED IN ARTICLE 26 OF THE SUPPLY AND OFFTAKE AGREEMENT. EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION TO PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE,
RESIDENCE OR DOMICILE.


5.3 Each Party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any proceedings relating to
this Supplemental Agreement.


5.4 If any Section or provision of this Supplemental Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Supplemental Agreement and the remaining portions
of this Supplemental Agreement shall remain in full force and effect.


5.5 The terms of this Supplemental Agreement constitute the entire agreement
between the Parties with respect to the matters set forth in this Supplemental
Agreement, and no representations or warranties shall be implied or provisions
added in the absence of a written agreement to such effect between the Parties.
This Supplemental Agreement shall not be modified or changed except by written
instrument executed by the Parties' duly authorized representatives.


5.6 No promise, representation or inducement has been made by either Party that
is not embodied in this Supplemental Agreement, and neither Party shall be bound
by or liable for any alleged

3

--------------------------------------------------------------------------------




representation, promise or inducement not so set forth.


5.7 Time is of the essence with respect to all aspects of each Party's
performance of any obligations under this Supplemental Agreement.


5.8 Nothing expressed or implied in this Supplemental Agreement is intended to
create any rights, obligations or benefits under this Supplemental Agreement in
any person other than the Parties and their successors and permitted assigns.


5.9 All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Supplemental Agreement shall survive the expiration
or termination of this Supplemental Agreement.


5.10 This Supplemental Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.


5.11 All transactions hereunder are entered into in reliance on the fact this
Supplemental Agreement and all such transactions constitute a single integrated
agreement between the parties, and the parties would not have otherwise entered
into any other transactions hereunder.





4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party hereto has caused this Supplemental Agreement to
be executed by its duly authorized representative as of the date first above
written.
                    
J. ARON & COMPANY


By: /s/ Colleen Foster___________
Title: Managing Director________
Date: October 14, 2011__________


LION OIL COMPANY


By: /s/ H. Pete Daily___/s/ Assi Ginzburg
Title: VP____________EVP__________
Date: 10/14/11_______10/14/11________


LION OIL TRADING & TRANSPORTATION, INC.


By: /s/ H. Pete Daily___/s/ Assi Ginzburg
Title: VP____________EVP__________
Date: 10/14/11_______10/14/11________





5

--------------------------------------------------------------------------------






SCHEDULE H


[Confidential Treatment has been requested with respect to the 17 pages of
Schedule H pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.
Omitted portions have been filed separately with the Securities and Exchange
Commission.]





Schedule H-6